     Case 1:19-cv-03887-MKV-RWL Document 39 Filed 02/09/21 Page 1 of 1

                                                                                                  ---·-;1
                                                                                                       \1
                                                                                                       (j
                                                                                                         '
                                                                                                         I
                                                                                                       . i
                                                                                                         i
UNITED STATES DISTRICT COURT                                                                             ~


SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
ANTHONY LOPEZ,

                                   Plaintiff,
                 -against-                                            19   CIVIL 3887 (MKV)

                                                                           JUDGMENT
THE CITY OF NEW YORK, CAPTAIN AVON,
DEPUTY WARDEN MITCHELL, and
CHARLES APPIAH, Physician"s Assistant,

                                   Defendants.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated February 9, 2021, the Motion to Dismiss filed by

Defendants The City ofNew York, Captain Avin, and Deputy Warden Mitchell is GRANTED and

the claims against Physician's Assistant Charles Appiah is DISMISSED sua sponte. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from the Order would not be taken in

good faith and, therefore, in forma pauperis status is DENIED for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962): accordingly, this case is closed.

Dated: New York, New York

          February 9, 2021


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
